DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5-112” has been used to designate both “optical opening” (5-112) and, in Figs. 1 and 3, 5-112 also appears to indicate the “connecting portions” otherwise denoted by 5-122.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 has the typographical error “the base is disposed on the base” and should recite that “the case is disposed on the base.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 9, and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (Pub. No. US 2011/0122311 A1; hereafter Han).
 Regarding claim 1, Han discloses an optical element driving mechanism, comprising: a fixed portion (see Han Fig. 7, item 100); a movable portion movably disposed on the fixed portion and comprising an optical element (see Han Fig. 7, items 110 and 400), wherein the optical element moves in a first direction (see Han Fig. 7, the closing rotation of the shutter can be construed as a “first direction); a first driving assembly at least partially disposed on the fixed portion (see Han Fig. 7, item 200); and a positioning element rotatably disposed on the fixed portion or the movable portion (see Han Fig. 7, items 1121 and 1122, which are rotatably disposed on the fixed portion), wherein when the first driving assembly is not activated, the positioning element is used to limit the position of the movable portion relative to the fixed portion to a limit position (see Han Figs. 3, 5, and 7, items 1021, 1022, 1121, and 1122. See also paragraphs [0075]-[0076] “in a case the second contact unit (1122) of the stopper hole (112) is closely contacted to the open unit (1022) of the stopper (102), the first blade (110a) is regardless of supply of power to the coil (230), the shaking of the slider (400) is restricted by suction magnetic force generated by the first magnetic pole unit (420a) and the core member (240)” emphasis added).

 	Regarding claim 2, Han discloses the optical element driving mechanism as claimed in claim 1, further comprising a second driving assembly separated from the first driving assembly for a distance (see Han Fig. 7, item 420).

 Regarding claim 4, Han discloses the optical element driving mechanism as claimed in claim 1, wherein the first driving assembly comprises a first magnetic element and a second magnetic element arranged in a second direction that is perpendicular to the first direction (see Han Fig. 3, items 230, 243, and 420, which are arranged perpendicular to the plane of the shutter motion. In an alternative interpretation than that of claim 2, the magnet 420 is not construed as a second driving assembly, but construed as another subcomponent of the first driving assembly.).

 	Regarding claim 8, Han discloses the optical element driving mechanism as claimed in claim 1, wherein the positioning element comprises a main body and a stopping portion extending from the main body (see Han Fig. 7, items 110a, 1121, and 1122).

 Regarding claim 9, Han discloses the optical element driving mechanism as claimed in claim 1, further comprising a limiting element disposed between the positioning element and the fixed portion (see Han Fig. 7, item 102).




 	Regarding claim 12, Han discloses the optical element driving mechanism as claimed in claim 1, wherein the fixed portion has an opening for accommodating an optical module (see Han Figs. 1 and 7, note that item 100 has a cutout for item 110).

 	Regarding claim 13, Han discloses the optical element driving mechanism as claimed in claim 12, wherein the opening at least partially overlaps the optical module in a second direction that is perpendicular to the first direction (see Han Fig. 7, the shutter overlaps the opening in a direction perpendicular to the plane of motion of the shutter blades).

 	Regarding claim 14, Han discloses the optical element driving mechanism as claimed in claim 1, further comprising a circuit electrically connected to the first driving assembly (see Han Fig. 2, items 230 and 400. In an alternative interpretation of claim 1, the first driving assembly is construed as magnet 420.), wherein the fixed portion has a recess, and the circuit is disposed in the recess (see Han Fig. 2, item 180).

 	Regarding claim 15, Han discloses the optical element driving mechanism as claimed in claim 14, wherein the first driving assembly is positioned between the recess and the positioning element (see 

 	Regarding claim 16, Han discloses the optical element driving mechanism as claimed in claim 1, further comprising a holder affixed to the optical element and disposed between the optical element and the first driving assembly (see Han Fig. 7, items 400 and 110. In an alternative interpretation of claim 1, the first driving assembly could be construed as driving coil 230 and magnet 420, in which case slider 400 can be construed as a holder disposed between the first driving assembly 230/420 and the optical element 110).

 Regarding claim 17, Han discloses the optical element driving mechanism as claimed in claim 16, wherein the first driving assembly comprises a first magnetic element, the holder has a recess, and the first magnetic element is disposed in the recess (see Han Fig. 2, items 420, 481, and 482).

Regarding claim 18, Han discloses the optical element driving mechanism as claimed in claim 17, wherein the holder has an opening (see Han Fig. 2, items 400, 481, and 482), and the first magnetic element is exposed from the opening when viewed in a second direction that is perpendicular to the first direction (see Han Fig. 2, item 420, which is exposed from underneath, which can be construed as the second direction).


Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitai (U.S. Patent No. 3,829,877; hereafter Kitai).
Regarding claim 1, Kitai discloses an optical element driving mechanism, comprising: a fixed portion (see Kitai Fig. 1, while not particularly discussed, at least the springs 4 and 5 are fixed to some member in order to bias the springs.); a movable portion movably disposed on the fixed portion and comprising an optical element (see Kitai Fig. 1, items 2 and 3), wherein the optical element moves in a first direction (see Kitai Fig. 1, the right-left direction towards the bias of springs 4 and 5 in the Fig. 1 can be construed as a “first direction”); a first driving assembly at least partially disposed on the fixed portion (see Kitai Fig. 1, item 8); and a positioning element rotatably disposed on the fixed portion or the movable portion (see Kitai Fig. 1, item 7, especially locking portion 7a), wherein when the first driving assembly is not activated, the positioning element is used to limit the position of the movable portion relative to the fixed portion to a limit position (see Kitai Fig. 1, item 7 is in the locked position when the electromagnet 8 is not energized).

 	Regarding claim 2, Kitai discloses the optical element driving mechanism as claimed in claim 1, further comprising a second driving assembly separated from the first driving assembly for a distance (see Kitai Fig. 1, item 7d).

Regarding claim 3, Kitai discloses the optical element driving mechanism as claimed in claim 2, wherein the first driving assembly, the second driving assembly, and the positioning element are arranged in the first direction (see Kitai Fig. 1, items 8, 7d, and positioning element 7a are all arranged, in that order, from right to left in Fig. 1, which is construed as the first direction).

	Regarding claim 8, Kitai discloses the optical element driving mechanism as claimed in claim 1, wherein the positioning element comprises a main body and a stopping portion extending from the main body (see Kitai Fig. 1, items 7 and 7a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Murakami et al. (Pub. No. US 2012/0020657 A1; hereafter Murakami).
 Regarding claim 5, Han discloses the optical element driving mechanism as claimed in claim 1, wherein the fixed portion comprises a base (see Han Fig. 7, item 100), but does not disclose that the case is disposed on the base, and the case comprises a connecting portion directly connected to the base.

 	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Han with a case like that in Murakami in order to protect the components of the shutter.

 	Regarding claim 10, Han discloses the optical element driving mechanism as claimed in claim 9, wherein the fixed portion comprises a base (see Han Fig. 7, item 100), but does not disclose that the case is disposed on the base, and the limiting element is disposed between the case and the positioning element.
Murakami discloses a shutter device with a case and a base where the case is disposed on the base (see Murakami Fig. 1, base 2 and case 6).
 	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Han with a case like that in Murakami in order to protect the components of the shutter.
	Han discloses that the limiting element is disposed on the fixed portion and extends above the positioning element (see Han Fig. 3 which clearly shows the limiting element 102, especially portion 1022 rising above the positioning element 1122). In combination with the case of Murakami disposed on the base the combination would reasonably suggest that the limiting element is disposed between the case and the positioning element, since the case would cover the apparatus, and the limiting element would extend closer to the case than the positioning element.

Allowable Subject Matter
Claims 6, 7, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        1/26/2022